Citation Nr: 0840924	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  00-16 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
September 16, 1999 to November 23, 1999, at the VA Medical 
Center in Waco, Texas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 
1976.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board of Veterans' Appeals (Board) issued a decision in 
November 2004 which in pertinent part reopened the veteran's 
claim for service connection for PTSD and remanded the issues 
of service connection for PTSD, TDUI and entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29, based on hospitalization for service connected 
disability.  

The Board in the November 2004 Remand ordered that the 
veteran's VA records of treatment be obtained, that VA 
attempt to verify the veteran's claimed stressors, and ensure 
all notice requirements be met.  The actions ordered by the 
Board have been completed to the extent possible.  Stegall v. 
West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  The claims folder includes a current diagnosis of PTSD.  

3.  Official sources have been unable to verify any of the 
in-service stressors described by the veteran and he has not 
submitted any lay evidence corroborating the stressful events 
he claims occurred in service.  

4.  VA hospitalization from September 16, 1999 to November 
23, 1999, at the VA Medical Center in Waco, Texas, was for 
non-service connected disorders.  

5.  The veteran's service connected disabilities include a 
scar, which is a residual of excision of an inclusion cyst on 
the left side of the neck, which is rated as noncompensably 
disabling.  

6.  The veteran's service-connected scar has not resulted in 
the veteran being unable to secure or follow a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.305(f)(2008).  

2.  The criteria for the assignment temporary total 
disability rating for VA hospitalization from September 16, 
1999 to November 23, 1999, at the VA Medical Center in Waco, 
Texas, have not been met.  38 C.F.R. § 4.29 (2008).  

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice should be provided to a claimant before the initial RO 
decision on a claim.  

Letters to the veteran in January 2005, June 2006, March 2007 
and April 2007, and the content of the Board's Remand 
provided the veteran the information necessary to permit a 
reasonable person to understand what was needed to 
substantiate the claims decided herein, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  In this regard, since the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A. The 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge.   Every effort has been made to verify 
the in-service stressors reported by the veteran.  The 
veteran was asked to provide additional details as to dates, 
names, etc,. in the letters sent to him in June 2006, March 
2007 and April 2007.  The veteran has also been informed of 
possible alternative sources of evidence which might verify 
his claim.  The veteran has not responded with any additional 
details which could provide a sufficient basis for more 
useful research or submitted any alterative corroborating 
evidence.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

The claims folder includes VA records of treatment for, and 
diagnosis of, PTSD.  The pivotal question in this case is 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

In the case of Zarycki v. Brown, 6 Vet. App. 91(1993) and 
West v, Brown, 7 Vet. App. 70 (1994), the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") set forth the framework for 
establishing the presence of a recognizable stressor.  The 
Court's analysis, under 38 U.S.C.A. § 1154 (West 2002), 
38 C.F.R. § 3.304, instructed the Board that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for post-traumatic stress disorder varied 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  The Court instructed the Board that 
first, it must be determined through recognized military 
citations or other supportive evidence, whether the veteran 
was engaged in combat with the enemy and the claimed 
stressors were related to such combat.  

A careful review of the veteran's service records does not 
indicate the veteran served in combat.  He did not receive 
any citations or awards which are considered evidence of 
engagement in combat.  In addition, while the veteran served 
during the period of the Vietnam War, there is no indication 
he actually served in Vietnam.  He was not awarded a Vietnam 
Service Medal.  A review of his service medical and service 
personnel records does not include any notations, orders, 
duty assignments, evaluations, etc. which state he served in 
Vietnam for any period of time.  

The veteran who originally reported to VA medical providers 
that he experienced being mortared while serving in Vietnam 
in Da Nang, subsequently told the undersigned that he had 
only taken a helicopter over to Vietnam for one day while 
stationed in Thailand.  Nothing in the claims folder 
corroborates that statement.  

While he was stationed in Thailand and served with a unit 
whose missions included combat support and rescue there is no 
indication in his service personnel records that his duties 
included flying missions.  His occupational specialty listed 
on his DD 214 is weapons mechanic/armorer.  The veteran has 
not submitted any orders, letters, or statements from others 
that demonstrate he was engaged in combat or served in Da 
Nang.  While the base in Thailand was serving as combat 
support, there is no indication it was ever attacked and the 
veteran has not asserted such a fact.  The Court has 
indicated that the mere presence in a combat zone or 
reporting indirect experiences of an individual is not 
sufficient to show that he was engaged in combat with the 
enemy.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
has concluded the evidence of record does not demonstrate the 
veteran was engaged in combat.  

For that reason there must be credible supporting evidence 
that the claimed in-service stressor/s occurred.  Both U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and the Air Force Historical Research Agency (AFHRA) 
responded to VA's request for records which might corroborate 
the veteran's claimed in-service stressors.  USASCRUR 
responded that the request was insufficiently detailed as to 
dates, names, and unit designations.  AFHRA responded that 
they do not have separate unit history for the Air Force 
squadrons from that time period.  They forwarded a microfilm 
invoice which includes some descriptions of their contents.  
Those descriptions do not correspond to any information 
offered by the veteran.  

VA has repeatedly asked the veteran to provide sufficient 
details of his claimed stressors so the meaningful research 
could be conducted to determine if the events he described in 
service actually occurred.  The veteran did not respond or 
submit any corroborating statements.  The veteran has also 
been informed of alternative sources which might serve to 
verify or corroborate his statements.  He has not submitted 
any alternative or corroborating evidence.  

The Board also notes the inconsistencies in the veteran's 
descriptions of his stressors.  The veteran has seemingly 
changed the details, from those told to medical providers, RO 
personnel, and then the undersigned at his hearing.  Those 
inconsistencies, along with the veteran's long history of 
substance abuse, diagnoses of psychosis, and current 
incarceration for robbery by the State of Texas have all 
raised questions as to the veteran's credibility.  

In conclusion, the evidence of record does not verify the 
veteran's claimed in-service stressors occurred.  In the 
absence of verified stressors in service, service connection 
for PTSD is not warranted.  

Temporary Total Rating

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2008).  

The essential criteria for assignment of a temporary rating 
based on a period of hospitalization, is evidence that the 
treatment was provided for a service-connected disability.  
The treatment provided from September 16, 1999 to November 
23, 1999, at the VA Medical Center in Waco, Texas, was not 
for the veteran's only service-connected disorder, a scar on 
his neck.  The discharge summary clearly indicates the 
veteran was hospitalized for treatment of PTSD.  

For that reason, a total disability rating may not be 
assigned for the treatment provided at the VA Medical Center 
in Waco, from September 16, 1999 to November 23, 1999, as it 
was provided for a non-service connected disorder.  

TDIU

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

Initially, the Board notes the veteran does meet the 
schedular standards set out in 38 C.F.R. § 4.16(a) for a 
total rating.  The veteran's only service connected 
disability is a scar on his neck which has consistently been 
rated as noncompensably disabling.  The veteran's non-service 
connected disabilities include depression, bipolar disorder, 
PTSD, intermittent explosive disorder, a neck disorder and 
low back pain.  

A review of the evidence does not indicate that the veteran's 
scar on his neck has in any way impaired his ability to work, 
or impaired his neck function.  While service records 
document that the veteran had a cyst excised from his neck, 
there is no indication of any residual of that, other than 
the scar.  [The medical records indicate the veteran 
currently has neck pain, that has been attributed to his non-
service connected cervical disorder.]  

Furthermore, although the Social Security Administration has 
found the veteran to be disabled, the disorders which they 
found cause his employment handicap are not service 
connected.  [A period of disability was granted based on PTSD 
and other organic mental disorders.]  Accordingly, the 
preponderance of the evidence is against the claim for TDIU.  








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29, based on hospitalization from September 
16, 1999 to November 23, 1999, at the VA Medical Center in 
Waco, Texas, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


